                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

WANDA MARTIN                                                                          PLAINTIFF

v.                                Case No. 4:18-cv-00865 KGB-JTR

ANDREW SAUL, Commissioner,
Social Security Administration                                                       DEFENDANT

                                             ORDER

        The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray (Dkt. No. 14). No objections have been filed, and the time for

filing objections has passed.       After careful consideration, the Court concludes that the

Recommended Disposition should be, and hereby is, approved and adopted in its entirety as this

Court’s findings in all respects (Id.).

        It is therefore ordered that the final decision of the Commissioner is affirmed. Plaintiff

Wanda Martin’s complaint is dismissed with prejudice.

        It is so ordered this the 3rd day of March, 2020.


                                                      _______________________
                                                      Kristine G. Baker
                                                      United States District Judge
